DETAILED ACTION
Objection to the Specification
	The specification must include a description of each figure. The sole description the applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The description is not required to be written in any particular format, however, they must describe the views of the reproduction clearly and accurately. See Hauge Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(A)(II). For this reason, it is suggested that the independent descriptions be amended to read:
--Fig. 1.1 is a perspective view of the Briefcase, showing our new design;
Fig. 1.2 is a front side view thereof;
Fig. 1.3 is a back side view thereof;
Fig. 1.4 is a right side view thereof;
Fig. 1.5 is a left side view thereof;
Fig. 1.6 is a top plan view thereof; and
Fig. 1.7 is a bottom plan view thereof.--

A suggestion for amending the description of Fig. 1.8 is held in abeyance pending the resolution of the 35 USC § 112 (A) and (B) rejection herein. 

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a)  and (b)  or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

	The claimed invention is indefinite and nonenabling because the overall shape/configuration and scope of the design cannot be understood without resorting to conjecture. Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawing or photograph be clear and complete. Nothing regarding the design sought to be patented must be left to conjecture. See MPEP 1503.02.

	The scope of the claim is indefinite and inconsistent. Fig. 1.8 is described as a view of “the decorative element”. It is unclear why a single element is illustrated in this view when an arrangement of four elements on a briefcase are disclosed in Figs. 1.1-1.7. It is unclear from the disclosure if this intended to illustrate a second embodiment or is for some reason an element shown removed and alone for a type of detailed view. If it is intended to illustrate an element of the briefcase in detail, it is unclear why the portions of the briefcase illustrated in broken line are removed. The title suggest that the claim is drawn to a briefcase and not a single removed element. 

Due to the inconsistencies between the views and lack of clarity of the disclosure, it is not possible to understand the overall appearance and scope of protection sought by the claim. Therefore the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention. Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed.
Corrected drawing sheets are strongly suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
	
	Claim Rejections - 35 USC § 103(a)
               Inasmuch as the claimed design can be understood to be directed to the briefcase arrangement as described by the title and claim, the claim is rejected under 35 U.S.C. 103(a) as being unpatentable over “Cartier - Bag / Briefcase - Vintage” on catawiki.com in view of “รีวิวกระเป๋า Cartier Vintage bag รุ่นหายาก | Cherry zaza” on youtube.com. 

Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains, the invention is not patentable. A design may be embodied in less than the entire article, In re Zahn, 204 USPQ 988 (CCPA 1980). Therefore, it is reasonable to compare such a design to prior art embodied in less than an entire article.  The examiner has done so in the following rejection.

The primary reference of “catawiki” has design characteristics which are basically the same as the claimed design. The “catawiki” reference teaches the known bag/briefcase having upward facing “C” shaped decorative elements at the base of both the front and rear handles. Each pair of elements are located parallel to each other and are set slightly below the top of the body of the briefcase. The reference differs from the claimed design in that the “C” shaped decorative elements have a slightly different shape and a visible horizontal bar between the ends of the “C”. 
             “Cherry” teaches a bag having a “C” shaped decorative element which is identical to the one disclosed in the instant application.


    PNG
    media_image1.png
    621
    1091
    media_image1.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the “Catawiki” briefcase decorative elements with the  element disclosed in “Cherry”, to obtain essentially the herein disclosed and claimed design. The claimed design would have no patentable distinction over the examiner’s combination of references.  

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982). The difference is not significant enough to warrant a patent for the overall appearance of the claimed design over the prior art.  In re Lapworth, 172 USPQ 129 (C.C.P.A. 1971); In re Lamb, 48 CCPA 817, 286 F.2d 610, 128 USPQ 539 (1961).  

References
The references cited as art of record. Applicant may view and obtain copies of U.S. Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html. As per the requirement under MPEP 707.05(a), copies of cited foreign patent document and/or non-patent literature (NPL) will be furnished with the Office action.
Conclusion
The claimed design is rejected under 35 USC § 112 (A) and (B) and 35 USC § 103 (A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to April Rivas whose telephone number is (571) 270-0232. The examiner can normally be reached Monday-Friday at 9:00 a.m. to 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (877) 217-9197 (toll-free).

/APRIL RIVAS/
April Rivas
Primary Patent Examiner
Art Unit 2921